DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 15-32 in the reply filed on 06/14/2021 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20, 25, 26, 29, and 35 of co-pending Application No. 15/775846. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially overlapping.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, S.-C.; Chien, R. D.; Tseng, H.-H.; Huang, J.-S. Response of a Sequential-Valve- Gate System Used for Thin-Wall Injection Molding. Journal of Applied Polymer Science 2005, 98 (5), 1969-1977 in view of “Thin Wall Injection Molding,” (TWIM - http://www.mhs-hotrunners.com/thinwallmolding.html , 20 January 2016, retrieved from https://web.archive.org/web/20160120180354/ http://www.mhs-hotrunners.com:80/thinwallmolding.html on 02 March 2020.)
Chen et al. teach a thin-wall injection molding process that utilizes a sequential-valve-gate (SVG) system: a combined thin-wall injection molding and cascade molding process [p. 1969]. Such a process can be easily adapted to a hot runner system and reduces injection pressure and eliminates weld lines [p. 1970]. While Chen et al. does not specify the use of this process to manufacture a home appliance, TWIM teaches that home appliance parts (e.g., a refrigerator liner) can be manufactured by hot runner technology. Consequently, it would have been obvious to one of ordinary skill in the art to utilize the combined SVG/thin-wall injection 
Regarding claims 16-17, Chen et al. further teaches thin-wall injection molding, by definition, has a flow length to part thickness ratio greater than 1:100 [p. 1969]. Optimization of ranges to improve upon what is already generally known provides the motivation to determine where in a disclosed set of length to part thickness ratio ranges is the optimum combination of ratio [MPEP §2144.05].
Chen et al. further teaches that thin-walled injection molding defines part thickness less than 1.5 mm [p. 1969]. “Thin Wall Injection Molding’ illustrates an injected molded refrigerator liner with 1.0 mm wall thickness.
In regarding the size, the shape and/or the structures of the molded part, these limitation are not limited by the cited prior art. Therefore, it would have been obvious to one of ordinary skill in the art to produce any common shape and/or dimension of article by choosing proper number and placement of the valve gates corresponding to the size and shape of the article, selecting the proper number and arrangement represents and elemental level of inquiry in the art and would have been readily obvious to one of ordinary skill in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU KHANH T NGUYEN/Examiner, Art Unit 1743